Citation Nr: 1008518	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1974. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1986 decision, the Board denied the Veteran's 
claim of entitlement to service connection for multiple 
sclerosis.  The Veteran was notified of this decision in 
July 1986.

2. The evidence received since the July 1986 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for multiple sclerosis.



CONCLUSIONS OF LAW

1. The July 1986 Board decision that denied service 
connection for multiple sclerosis is final. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2009).

2. New and material evidence has been submitted to reopen the 
claim for service connection for multiple sclerosis. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1986 Board decision, the Veteran was denied service 
connection for multiple sclerosis on the basis that there was 
no evidence of multiple sclerosis in service or within seven 
years following separation from service. At the time of the 
July 1986 Board decision the pertinent evidence of record 
included the Veteran's service treatment records, private 
treatment notes, an April 1985 VA Compensation and Pension 
(C&P) exam report, November 1985 BVA hearing testimony and 
several supporting lay statements. 

The July 1986 Board decision became final based on the 
evidence then of record. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1100. However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered 'new' if it was 
not previously submitted to agency decision makers. 
'Material' evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for multiple sclerosis in 
January 2007. The pertinent evidence, received subsequent to 
the July 1986 Board decision, includes testimony from a July 
2009 BVA hearing containing competent statements from the 
Veteran as to continuity of symptomatology since service. 

The Board finds that the evidence submitted since the July 
1986 Board decision is new in that it was not associated with 
the claims folder prior to the July 1986 Board decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. Therefore, his 
multiple sclerosis claim will be reopened and remanded as 
discussed in the Remand portion of this decision.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for multiple sclerosis.  This issue 
currently on appeal is, therefore, being granted in full.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for multiple sclerosis has been received; 
to this extent, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for multiple sclerosis, the Board finds that a 
remand is in order. VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Although a review of the service treatment records 
demonstrates no complaints or diagnosis related to multiple 
sclerosis, the Veteran credibly testified, at his July 2009 
BVA hearing, that he initially experienced symptoms including 
tingling and numbness in his legs, and cramping in his arms 
during service. He also reported bouts of constipation during 
this time. 

The record additionally contains several lay statements, 
submitted in January 1985, reporting symptomatology within 7 
years of the Veteran's service, potentially related to 
multiple sclerosis.  For example, a statement from the 
Veteran's girlfriend indicated that between the fall of 1978 
and the summer of 1981, he had complained of tingling in his 
fingers and toes, had trouble urinating, and that his knee 
would buckle. A statement from his friend reflected that as 
early as 1978, the Veteran would fall when walking for no 
apparent reason and had also experienced tingling in his 
fingers. A statement from a softball teammate indicated that 
as early as 1975, the Veteran would often trip and fall. 

The record reflects that the Veteran was initially diagnosed 
with a possible demyelinating disease in June 1984. A 
diagnosis of multiple sclerosis was made in August 1984.  An 
April 1985 VA examination report noted evidence of a 
demyelinating disease. Recent treatment records indicate a 
diagnosis of multiple sclerosis. 

The Board finds that a VA medical opinion should be obtained 
to determine whether the symptomatology described as 
manifesting in service, were, in fact, early manifestations 
of the Veteran's currently diagnosed multiple sclerosis.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to 
a qualified VA physician for the 
purpose of rendering an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's diagnosed multiple 
sclerosis is related to his symptoms 
in-service, to include his complaints 
of numbness and tingling in his legs, 
cramping in the arms, the inability to 
fasten buttons on shirts and bouts of 
constipation. No examination of the 
Veteran is necessary, unless the 
examiner determines otherwise. The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the 
requested opinion. The examiner must 
indicate in the examination report that 
the claims file was reviewed. The 
examiner should provide the rationale 
for the opinion provided. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


